DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/19/2020 has been entered. Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation in claim 19 of “hang in a generally vertical position,” “arranged in generally parallel orientation,” and the recitation in claim 17 “an orientation generally perpendicular to the first leg and the third leg” are indefinite because the term “generally” is defined to mean “in most cases; usually.” Applicant’s specification does not provide a definition for the term and therefore generally” will be interpreted to mean “usually/in most cases.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tetreault (4664375) in view of Stewart (5924930).

 	Regarding claim 1, Tetreault (Figures 1-7) teaches a batting practice system comprising: a vertical support post (Fig. 1, Part No. 29) having a base end and a top end; a projecting arm (Fig. 1, Part No. 23) having a proximal end and a distal end, the proximal end attached to the top end of the vertical support post (29); a line (17, 20) on the distal end of the projecting arm (23); a ball (Fig. 1, Part No. 11) mounted at a lower 
 	Tetreault does not teach a vertical rod swivel-mounted on the distal end of the projecting arm.
 	Stewart (Figures 1-11) teaches a vertical rod (Fig. 2, Part No. 96) swivel-mounted on the distal end of the projecting arm (Fig. 2, Part No. 80) (Col. 3, Lines 1-27).
 	It would have been obvious to one ordinary skill in the art at the effective filing date of the claimed invention to provide Tetreault with a rod swivel-mounted on the distal end of the projecting arm as taught by Stewart as a means of providing a rod suspended from a projecting arm of a batting practice device (Stewart: Col. 3, Lines 1-27), and also as a means of simple substitution of one known element (a line having a baseball suspended from a projecting arm) for another (a rod having a baseball suspended from a projecting arm) to obtain predictable results (a batting practice system) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). 


	Regarding claim 3, the modified Tetreault (Figures 1-7) teaches a batting practice system comprising: a vertical line (17, 20) on the distal end of the projecting arm (23). 
 	The modified Tetreault does not teach the rod is formed from a flexible material.

 	It is noted that the prior art of Steward (Col. 3, Lines 31-45) discloses: “the rods (92, 96, 102) may be encased in plastic, and optionally be replaced by a cord.” It is noted that a cord is a flexible rod.
 	It would have been obvious to one ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Tetreault with the rod is formed from a flexible material as taught by Stewart as a means of simple substitution of one known element (a flexible line having a baseball suspended from a projecting arm) for another (a flexible rod having a baseball suspended from a projecting arm) to obtain predictable results (a batting practice system) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). 

 
	Regarding claim 4, the modified Tetreault (Figures 1-7) teaches the rod is configured to allow the ball to move from a resting position along a swing path angularly displaced by 90 degrees with respect to such resting position (See figures 6-7). 

 
	Regarding claim 8, the modified Tetreault (Figures 1-7) teaches the base member comprises multiple legs (Fig. 1, Part No. 30, 31, 36) joined to the base end of the vertical support post.  


	Regarding claim 9, the modified Tetreault (Figures 1-7) teaches the multiple legs (Fig. 1, Part No. 30, 31, 36) comprise a first leg, a second leg, and a third leg.  


	Regarding claim 10, the modified Tetreault (Figures 1-7) teaches the first leg (30) and the third leg (31) are in line.  


	Regarding claim 11, the modified Tetreault (Figures 1-7) teaches the projecting arm (23) is above and in line with the second leg (36), and the second leg (36) and the projecting arm (23) are arranged perpendicular to the first leg and the third leg.  


	Regarding claim 12, the modified Tetreault (Figures 1-7) teaches the home-plate representation (38) is mounted on the second leg (36).  


	Regarding claim 19, Tetreault (Figures 1-7) teaches a method of producing a batting practice system comprising the steps of providing a vertical support post (Fig. 1, Part No. 29) having a base end and a top end; providing a projecting arm (Fig. 1, Part No. 23) having a proximal end and a distal end, the proximal end attached to the top end of the vertical support post (29);  providing a line (17, 20) swivel-mounted on the 
 	Tetreault does not teach a rod swivel-mounted on the distal end of the projecting arm.
	Stewart (Figures 1-11) teaches a rod (Fig. 2, Part No. 96) swivel-mounted on the distal end of the projecting arm (Fig. 2, Part No. 80) (Col. 3, Lines 1-27).
 	It would have been obvious to one ordinary skill in the art at the effective filing date of the claimed invention to provide Tetreault with a rod swivel-mounted on the distal end of the projecting arm as taught by Stewart as a means of providing a rod suspended from a projecting arm of a batting practice device (Stewart: Col. 3, Lines 1-27), and also as a means of simple substitution of one known element (a line having a baseball suspended from a projecting arm) for another (a rod having a baseball suspended from a projecting arm) to obtain predictable results (a batting practice system) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). 

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tetreault in view of Stewart, further in view of Wood (5480141).

Regarding claim 2, the modified Tetreault (Figures 1-7) teaches a batting practice system comprising: a vertical support post (Fig. 1, Part No. 29) having a base end and a top end. 
 	The modified Tetreault does not teach at least one wheel configured to assist wheeled transport of the batting practice system; wherein the at least one wheel is mounted to the base end of the vertical support post.  
 	Wood (Figures 1-5) teaches at least one wheel (Fig. 1, Part No. 28) configured to assist wheeled transport of the batting practice system; wherein the at least one wheel is mounted to the base end of the vertical support post (40) (Col. 2, Lines 4-13).
	It would have been obvious to one ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Tetreault with at least one wheel configured to assist wheeled transport of the batting practice system as taught by Wood as a means of permitting a batting practice apparatus to be rolled from location to location (Wood: Col. 2, Lines 4-13). 


	Regarding claim 6, the modified Tetreault (Figures 1-7) teaches a batting practice system comprising: a vertical support post (Fig. 1, Part No. 29) having a base end and a top end.
 	The modified Tetreault does not teach the vertical support post further comprises a handle configured to assist handling of the batting practice system during transport.  

	It would have been obvious to one ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Tetreault with the vertical support post further comprises a handle configured to assist handling of the batting practice system during transport as taught by Wood as a means of providing a vertical support post with a part by which a batting practice apparatus mat be held, carried, and/or controlled (Wood: Col. 3, Lines 10-14). 
 
Claims 5, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tetreault in view of Stewart, further in view of Wardle (20050113193).

	Regarding claim 5, the modified Tetreault (Figures 1-7) teaches a batting practice system comprising: a vertical support post (Fig. 1, Part No. 29) having a base end and a top end; and a projecting arm (Fig. 1, Part No. 23) having a proximal end and a distal end, the proximal end attached to the top end of the vertical support post (29). 
 	The modified Tetreault does not teach the projecting arm is configured to be pivotally foldable to assist compact storage.  
 	Wardle (Figures 1-28) teaches the projecting arm (Fig. 1 and 27-28, Part No. 16) is configured to be pivotally foldable to assist compact storage (Para. 0006, 0035-0036).
	It would have been obvious to one ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Tetreault with the projecting arm is 


	Regarding claim 13, the modified Tetreault (Figures 1-7) teaches the multiple legs (Fig. 1, Part No. 30, 31, 36) comprise a first leg, a second leg, and a third leg.  
 	The modified Tetreault does not teach the first leg, the second leg, and the third leg are configured to be pivotally foldable to assist compact storage.  
	Wardle (Figures 1-28) teaches the first leg (66), the second leg (70), and the third leg (68) are configured to be pivotally foldable to assist compact storage (See figure 28) (Para. 0006, 0035-0036).
	It would have been obvious to one ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Tetreault with the first leg, the second leg, and the third leg are configured to be pivotally foldable to assist compact storage as taught by Wardle as a means of collapsing a swing training device for transportation (Wardle: Para. 0035-0036). 

 
	Regarding claim 20, the modified Tetreault (Figures 1-7) teaches a method of producing a batting practice system comprising the steps of providing a projecting arm (Fig. 1, Part No. 23) having a proximal end and a distal end, the proximal end attached to the top end of the vertical support post (29); and providing a base member (30, 31, 
 	The modified Tetreault does not teach the step of configuring the projecting arm and the base member to be foldable to comprise a compact configuration assisting transport and storage.
	Wardle (Figures 1-28) teaches the step of configuring the projecting arm (Fig. 1 and 27-28, Part No. 16) and the base member (66, 68, 70) to be foldable to comprise a compact configuration assisting transport and storage (See figures 27-28) (Para. 0006, 0035-0036).
	It would have been obvious to one ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Tetreault with the step of configuring the projecting arm and the base member to be foldable to comprise a compact configuration assisting transport and storage as taught by Wardle as a means of collapsing a swing training device for transportation (Wardle: Para. 0035-0036). 

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tetreault in view of Stewart, further in view of Hansberry (20030224880).

	Regarding claim 7, the modified Tetreault (Figures 1-7) teaches a batting practice system comprising: a vertical support post (Fig. 1, Part No. 29) having a base end and a top end; a projecting arm (Fig. 1, Part No. 23) having a proximal end and a distal end, the proximal end attached to the top end of the vertical support post (29); a vertical line (17, 20) on the distal end of the projecting arm (23); a ball (Fig. 1, Part No. 11) mounted 
 	The modified Tetreault does not teach the vertical support post, the projecting arm, and the base member are formed from metal. 
 	Hansberry (Figures 1-10) teaches the vertical support post (Fig. 5a, part No. 2), the projecting arm (Fig. 5a, part No. 4), and the base member (Fig. 5a, part No. 1) are formed from metal (Para. 0064, 0084).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Tetreault with the vertical support post, the projecting arm, and the base member are formed from metal as taught by Hansberry as a means of using a known material based on its suitability for its intended use (a batting practice system) (See: Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tetreault in view of Stewart, further in view of Kanner (20130012340).

	Regarding claim 14, the modified Tetreault (Figures 1-7) teaches the first leg (30), the second leg (31), and the third leg (36) each comprise a releasable lock (34, 33, 35) configured to lock respective legs in an open position and a pivotally folded position.  

 	Kanner (Figures 1-22) teaches a releasable lock configured to lock respective legs (4) in a pivotally folded position (Para. 0033-0035).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Tetreault with a releasable lock configured to lock respective legs in a pivotally folded position as taught by Kanner as a means of locking legs of a batting practice device in a collapsed/folded position (Kanner: Para. 0033-0035).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tetreault in view of Stewart, further in view of Woods (20090233736).

	Regarding claim 15, the modified Tetreault (Figures 1-7) teaches a batting practice system comprising: a vertical support post (Fig. 1, Part No. 29) having a base end and a top end; and a projecting arm (Fig. 1, Part No. 23) having a proximal end and a distal end, the proximal end attached to the top end of the vertical support post (29). 
 	The modified Tetreault does not teach the projecting arm and the vertical support post comprise a vertical adjuster configured to enable adjustment to a vertical height of the distal end of the projecting arm.  
	Woods (Figures 1-12) teaches the projecting arm (Fig. 1 and 3, Part No. 50) and the vertical support post (Fig. 1 and 3, Part No. 38) comprise a vertical adjuster (Fig. 1 
 	It would have been obvious to one ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Tetreault with the projecting arm and the vertical support post comprise a vertical adjuster configured to enable adjustment to a vertical height of the distal end of the projecting arm as taught by Woods as a means of tilting a projecting arm upward relative to a support post of a batting practice apparatus (Woods: Para. 0036). 


	Regarding claim 16, the modified Tetreault (Figures 1-7) teaches a batting practice system comprising: a vertical support post (Fig. 1, Part No. 29) having a base end and a top end; and a projecting arm (Fig. 1, Part No. 23) having a proximal end and a distal end, the proximal end attached to the top end of the vertical support post (29). 
 	The modified Tetreault does not teach the vertical adjuster comprises a first releasable lock configured to lock the distal end of the projecting arm at a user-selected vertical height. 
	Woods (Figures 1-12) teaches the vertical adjuster (Fig. 1 and 3, Part No. 46) comprises a first releasable lock configured to lock the distal end of the projecting arm at a user-selected vertical height (Para. 0036) (See figures 1 and 3).
 	It would have been obvious to one ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Tetreault with the vertical adjuster comprises a first releasable lock configured to lock the distal end of the projecting arm . 

 Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tetreault in view of Stewart, Wood, Woods, and Kanner.

	Regarding claim 17, Tetreault (Figures 1-7) teaches a batting practice system comprising: a vertical support post (Fig. 1, Part No. 29) having a base end and a top end; a projecting arm (Fig. 1, Part No. 23) having a proximal end and a distal end, the proximal end attached to the top end of the vertical support post (29); a vertical line (17, 20) swivel-mounted on the distal end of the projecting arm; a ball (Fig. 1, Part No. 11) mounted at a lower end of the line; a base member (30, 31, 36) configured to support the vertical support post (29) on a ground surface; a home-plate representation (Fig. 1, Part No. 38) fixed to the base member in a position below the ball (11); wherein the base member (30, 31, 36) comprises a first leg, a second leg, and a third leg, each one joined to the base end of the vertical support post (29), the first leg (30) and the third leg (31) are in line, the projecting arm (23) is above and in line with the second leg (36), the second leg (36) and the projecting arm (23) are arranged perpendicular to the first leg (30) and the third leg (31), the home-plate representation (38) is mounted on the second leg (36), the line is configured to allow the ball (11) to move from a resting position along a swing path angularly displaced by 90 degrees with respect to such resting position (See figures 6-7).

	Stewart (Figures 1-11) teaches a vertical rod (Fig. 2, Part No. 96) swivel-mounted on the distal end of the projecting arm (Fig. 2, Part No. 80) (Col. 3, Lines 1-27).
	Wood (Figures 1-5) teaches at least one wheel (Fig. 1, Part No. 28) configured to assist wheeled transport of the batting practice system, the at least one wheel is mounted to the base end of the vertical support post (40) (Col. 2, Lines 4-13), and the vertical support post (40) further comprises a handle (44, 50) configured to assist handling of the batting practice system during transport (Col. 3, Lines 10-14).
	Woods (Figures 1-12) teaches the projecting arm (Fig. 1 and 3, Part No. 50) and the vertical support post (Fig. 1 and 3, Part No. 38) comprise a vertical adjuster (Fig. 1 
	Kanner (Figures 1-22) teaches the first leg (4), the second leg (4), and the third leg (4) are configured to be pivotally foldable to assist compact storage (See figure 6) (Para. 0012, 0032, 0039), the projecting arm (Fig. 1 and 27-28, Part No. 16) is configured to be pivotally foldable to assist compact storage, the first leg, the second leg, and the third leg each comprise a releasable lock configured to lock respective legs in an open position and a pivotally folded position (Para. 0033-0035).
 	It would have been obvious to one ordinary skill in the art at the effective filing date of the claimed invention to provide Tetreault with a rod swivel-mounted on the distal end of the projecting arm as taught by Stewart as a means of providing a rod suspended from a projecting arm of a batting practice device (Stewart: Col. 3, Lines 1-27), and also as a means of simple substitution of one known element (a line having a baseball suspended from a projecting arm) for another (a rod having a baseball suspended from a projecting arm) to obtain predictable results (a batting practice system) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)), to provide Tetreault with at least one wheel configured to assist wheeled transport of the batting practice system as taught by Wood as a means of permitting a batting practice apparatus to be rolled from location to location (Wood: Col. 2, Lines 4-13), to provide Tetreault with the projecting arm and the vertical support post comprise a vertical adjuster configured to enable adjustment to a vertical height of the . 
  
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tetreault in view of Stewart, Wood, Woods, and Kanner, further in view of Connors (20130157785).

	Regarding claim 18, the modified Tetreault (Figures 1-7) teaches a batting practice system.
 	The modified Tetreault does not teach a set of instructions; and wherein the batting practice system is arranged as a kit.  
 	Connors (Figures 1-18) teaches a set of instructions; and wherein the batting practice system is arranged as a kit (Para. 0159).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Tetreault with a set of instructions as a means of providing information to users of the apparatus regarding the type of stance to use for a certain age and/or skill level and foot placement information in order to achieve any of a plurality of the different stances (Connors: Para. 0083).


Response to Arguments
Applicant's arguments filed 10/19/2020 have been fully considered but they are not persuasive. 

 	Regarding applicant’s argument that the rejection of claim 1 under 35 USC 103 over Tetreault (4664375) in view of Stewart (5924930) is improper because the combination is not rationally explained with facts, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, It would have been obvious to one ordinary skill in the art at the effective filing date of the claimed invention to provide Tetreault with a rod swivel-mounted on the distal end of the projecting arm as taught by Stewart as a means of providing a rod suspended from a projecting arm of a batting practice device (Stewart: Col. 3, Lines 1-27), and also as a means of simple substitution of one known element (a line having a baseball suspended from a projecting arm) for another (a rod having a baseball suspended from a projecting arm) to obtain predictable results (a batting practice system) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). Applicant is advised to review MPEP 2143. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales .

 	Regarding applicant’s argument that that the prior art of record does not teach the recitation in claim 3 of “the rod is formed from a flexible material,” it is noted that Stewart (Figures 1-11) teaches the rod (Fig. 2, Part No. 96) is formed from a flexible material (Col. 3, Lines 31-45). It is noted that the prior art of Stewart (Col. 3, Lines 31-45) discloses: “the rods (92, 96, 102) may be encased in plastic, and optionally be replaced by a cord.” It is noted that a cord is a flexible rod.

 	Regarding applicant’s argument that the rejection of claim 15 under 35 USC 103 over Tetreault in view of Stewart, further in view of Woods is improper because if the  projecting arm of Tetreault were tilted to meet the limitations of claim 15 the holding members of Tetreault would not be vertically aligned as the batter swings, it is noted that claim 15 recites the limitation “the projecting arm and the vertical support post comprise a vertical adjuster configured to enable adjustment to a vertical height of the distal end of the projecting arm.” Tetreault (Figures 1-7) teaches a batting practice system comprising: a vertical support post (Fig. 1, Part No. 29); and a projecting arm (Fig. 1, Part No. 23). Tetreault does not teach the projecting arm and the vertical support post comprise a vertical adjuster configured to enable adjustment to a vertical height of the distal end of the projecting arm. Woods (Figures 1-12) teaches the projecting arm (Fig. 1 and 3, Part No. 50) and the vertical support post (Fig. 1 and 3, Part No. 38) comprise a vertical adjuster (Fig. 1 and 3, Part No. 46) (Para. 0036)  It is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, the prior art of Tetreault and Woods are directed to batting practice devices and would suggest to one of ordinary skill in the art methods and designs for making a batting practice device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711